Exhibit 10.2

 



AMENDED AND RESTATED

SECURED PROMISSORY NOTE

 

$15,024,573.00 Minneapolis, MN   June 1, 2015

 

FOR VALUE RECEIVED, Angell Energy, LLC, a Texas limited liability company (the
“Maker” or the “Company”), hereby promises to pay to the order of Krieger
Enterprises, LLC or its successors or assigns, as the case may be (“Payee”), at
Payee’s principal place of business, or such other place as may be specified in
writing by Payee, the principal sum of Fifteen Million Twenty Four Thousand Five
Hundred and Seventy Three Dollars and No Cents ($15,024,573.00), together with
simple interest on the unpaid principal balance from the date of this Note until
June 1, 2019 (the “Maturity Date”) at the rate of six percent (6%) per annum.

 

1. Payments. The Maker shall make quarterly payments of interest and principal
as set forth in the amortization schedule attached hereto as Exhibit A and made
a part of this Note by this reference thereto. On the Maturity Date, all unpaid
principal and accrued interest shall be due and payable. This Note may be
prepaid at any time without penalty.

 

2. Events of Default. The Maker will be in default under this Agreement upon the
happening after the effective date of this Agreement of any of the following
events:

 

(a). Filing by the Maker of a petition for relief under the United States
Bankruptcy Code, or any other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect, or seeking the
appointment of a trustee, receiver, liquidation, custodian, or other similar
official of it or any substantial part of its property, or consenting to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or making a
general assignment for the benefit of creditors.

 

(b). The failure by the Maker to pay any principal and accrued interest on the
Note when due.

 

3. Remedies upon Default. In the event of a default described above, and
provided that the Maker has not cured the default within 45 days of such
default, the Payee will have the right, at Payee’s option and without demand or
notice: (a) to declare all or any part of the Note immediately due and payable;
and (b) to exercise, in addition to the rights and remedies granted hereby, all
of the rights and remedies of the Payee under the Uniform Commercial Code, or
any other applicable law. In addition, the interest rate hereunder shall
increase to an annual rate of 15%.

 

4. Security. The repayment of this Note is secured by a Security and Guarantee
Agreement, of even date herewith, among Angell Energy, LLC, Twin Cities Power,
LLC, Summit Energy, LLC, Michael Angell (individually) and Twin Cities Power
Holdings, LLC and assigned to Krieger Enterprises, LLC.

 

1

 

 

5. Notices. All notices, requests, demands, claims and other communications
pursuant to this Note will be in writing and will be deemed duly given two
business days after such notice is sent by registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient as
set forth below:

 

(a). If to Maker: Angell Energy Services, LLC     Attn: Michael Angell     5613
Ridgepass Lane     McKinney, TX  75071-6221     Michael C. Angell     Email:
mangell@tcptrading.net       (b). If to Payee: Krieger Enterprises, LLC    
16233 Kenyon Avenue     Lakeville, MN  55044     Timothy S. Krieger     Email:
tkrieger@twincitiespower.com

 

(c). Any Party may send any notice, request, demand, claim or other
communication to the intended recipient at the address set forth above using any
other means (including personal delivery, overnight courier, messenger service,
telecopy, telex, ordinary mail or electronic mail). Such notice, request,
demand, claim or other communication will be deemed to have been duly given on
the day of personal delivery or the day after sent via reputable overnight
courier. Otherwise, notice will only be deemed to have been received when it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other Parties notice in the manner set forth
in this Agreement.

 

6. Invalidity of Particular Provisions. Maker and Payee agree that the
unenforceability or invalidity of any provision or provisions of this Note will
not render any other provision or provisions herein contained unenforceable or
invalid.

 

7. Successors or Assigns. Maker and Payee agree that all of the terms of this
Note will be binding on their respective successors and assigns, and that the
term “Maker” and the term “Payee” as used herein will be deemed to include, for
all purposes, their respective designees, successors, assigns, heirs, executors
and administrators.

 

8. Governing Law; Choice of Venue, Waiver of Jury Trial. This Note will be
interpreted and governed under the laws of the State of Minnesota, without
regard to conflict of laws principles. Any action or proceeding against any of
the Parties relating in any way to this Note or the subject matter of this Note
will be brought and enforced exclusively in the competent state or federal
courts of Minnesota, and the parties to this Agreement consent to the exclusive
jurisdiction of such courts in respect of such action or proceeding. The Parties
waive their right to a trial by jury for any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement,
whether grounded in tort, contract or otherwise.

 

2

 

 

9. Waiver. Waiver of any default hereunder by Payee will not be a waiver of any
other default or of a same default on a later occasion. No delay or failure by
Payee to exercise any right or remedy will be a waiver of such right or remedy
and no single or partial exercise by Payee of any right or remedy will preclude
other or further exercise thereof or the exercise of any other right or remedy
at any other time.

 

10. Waiver of Presentment. Maker waives presentment, dishonor, protest, demand,
diligence, notice of protest, notice of demand, notice of dishonor, notice of
nonpayment, and any other notice of any kind otherwise required by law in
connection with the delivery, acceptance, performance, default, enforcement or
collection of this Note and expressly agrees that this Note, or any payment
hereunder, may be extended or subordinated (by forbearance or otherwise) at any
time, without in any way affecting the liability of Maker.

 

11. Collection Costs. Maker agrees to pay on demand all costs of collecting or
enforcing payment under this Note, including reasonable attorneys’ fees and
legal expenses, whether suit be brought or not, and whether through courts of
original jurisdiction, courts of appellate jurisdiction, or bankruptcy courts,
or through other legal proceedings.

 

12. Amendment. This Note may not be amended, converted, or modified, nor will
any waiver of any provision hereof be effective, except by an instrument in
writing signed by the party against whom enforcement of any amendment,
conversion, modification, or waiver is sought.

 

IN WITNESS WHEREOF, Maker has executed this promissory note as of the date first
above written.

 

MAKER:

 

ANGELL ENERGY SERVICES, LLC

 

 

/s/ Michael Angell

 

Michael Angell, Chief Executive Officer

 

 

3

 

Exhibit A - Amortization Schedule

 



Secured Promissory Note Amortization Schedule   Borrower Angell Energy, LLC
Lender Krieger Enterprises, LLC    

 

Principal amount $  15,024,573.00     Annual interest rate 6.00% Payments per
year 4 Amortization period in years 4 Number of decimal places to round to 2    
Note date 06/01/15 1st payment date 09/01/15 Maturity date 07/01/20

 

Amortization Schedule             Payment number   Payment date   Interest 
Principal   Total payment Principal balance  0   06/01/15   $–  $–  $– 
$15,024,573.00  1   09/01/15    304,253.65   837,846.48   1,142,100.13 
 14,186,726.52  2   12/01/15    212,800.90   850,414.18   1,063,215.08 
 13,336,312.34  3   03/01/16    200,044.69   863,170.39   1,063,215.08 
 12,473,141.95  4   06/01/16    187,097.13   876,117.95   1,063,215.08 
 11,597,024.00  5   09/01/16    173,955.36   889,259.72   1,063,215.08 
 10,707,764.28  6   12/01/16    160,616.46   902,598.61   1,063,215.07 
 9,805,165.67  7   03/01/17    147,077.48   916,137.59   1,063,215.07 
 8,889,028.08  8   06/01/17    133,335.42   929,879.66   1,063,215.08 
 7,959,148.42  9   09/01/17    119,387.23   943,827.85   1,063,215.08 
 7,015,320.57  10   12/01/17    105,229.81   957,985.27   1,063,215.08 
 6,057,335.30  11   03/01/18    90,860.03   972,355.05   1,063,215.08 
 5,084,980.25  12   06/01/18    76,274.70   986,940.37   1,063,215.07 
 4,098,039.88  13   09/01/18    61,470.60   1,001,744.48   1,063,215.08 
 3,096,295.40  14   12/01/18    46,444.43   1,016,770.65   1,063,215.08 
 2,079,524.75  15   03/01/19    31,192.87   1,032,022.21   1,063,215.08 
 1,047,502.54  16   06/01/19    15,712.54   1,047,502.54   1,063,215.08   – 



